In Re: Charles F. Walgamotte applying for Writ of Certiorari, Parish of St. John the Baptist, Number 29,284.
Writ denied. By this application relator seeks to have his guilty plea to and the resultant conviction for second degree murder vacated. The application is denied because the request is moot. Information supplied this Court indicates that on April 14, 1975, the trial judge ordered the guilty plea withdrawn and relator remanded to parish prison to await trial for first degree murder. The stay order granted applicant by this Court on June 17, 1975, in connection with an earlier application by this relator coincident with our ordering the trial court to conduct an evidentiary hearing regarding relator’s guilty plea, is no longer in effect.